Citation Nr: 9913464	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-00 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for residuals of a head 
injury.

2. Entitlement to service connection for a seizure disorder.

3. Entitlement to service connection for migraine headaches.


WITNESSES AT HEARINGS ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1986 to June 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1996 rating decision from the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, denied service 
connection for residuals of a head injury, seizure disorder, 
and migraines.  


FINDING OF FACT

The claims for entitlement to service connection for 
residuals of a head injury, seizure disorder, and migraine 
headaches are not plausible.  


CONCLUSION OF LAW

The claims of entitlement to service connection for residuals 
of a head injury, a seizure disorder, and migraine headaches 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's report of medical history at enlistment in July 
1985 indicated a history of a head injury in 1974, which 
resulted in a scalp laceration.  

The veteran was hospitalized in May 1986 following a bicycle 
accident.  She suffered a three-inch laceration of her left 
frontal area.  The veteran denied any severe headaches and 
had no blurred or double vision.  The physician noted that 
the veteran's memory was impaired for events at the time of 
the accident, but she appeared mentally clear by the next 
day.  Impressions of cerebral concussion with amnesia with no 
focal neurological deficits, left frontal laceration, left 
clavicle fracture, and multiple soft tissue injuries were 
indicated.  X-ray examination of the skull was normal.  

By letter dated in June 1986, W.J.K., M.D. indicated that the 
veteran was injured in a bicycle accident in May 1986, and 
suffered multiple contusions and lacerations and a fractured 
left clavicle.  Dr. W.J.K. stated that the fracture had not 
yet healed and the veteran was unable to engage in Basic 
Training at that time.  In a follow-up letter in July 1986, 
Dr. W.J.K. indicated that the veteran had clinically 
recovered from her injury and the X-rays showed almost 
complete healing.  Dr. W.J.K. indicated that the veteran 
could engage in the normal activities of military training.  

The veteran's service medical records in December 1986 
indicated a complaint of headache, sore throat, dizziness, 
nausea, diarrhea, fever, chills, aches and runny nose.  An 
assessment of probable bacterial pharyngitis was noted.  At 
an eye consultation in April 1987, the veteran complained of 
headaches, which occurred in the afternoon and night.  

The veteran was hospitalized in March 1988 following a fall 
in an airport bathroom.  The veteran had flu-like symptoms 
for the previous three days and fell due to dizziness, and 
banged the back of her head.  She was brought to the hospital 
via ambulance and her dizziness had not improved.  The 
veteran complained of a generalized headache.  The physician 
indicated assessments of a traumatic head injury and 
positional vertigo, and noted that the symptoms were most 
likely due to the veteran's recent viral infection.  However, 
the veteran was transferred for further testing.  Further 
examination was unremarkable.  

In August 1995, the veteran was seen by J.F., M.D. who noted 
a history of seizure disorder since head trauma in 1986.  Dr. 
J.F. indicated that the veteran had been on numerous anti-
seizure medications during that time.  The veteran related 
that she had approximately one seizure per year, but Dr. J.F. 
indicated that the description of these episodes sounded more 
like headaches or complex migraines than seizures.  Dr. J.F. 
indicated that he needed more details and was unsure whether 
the veteran, in fact, had a seizure or a migraine disorder.  

In April 1996, the veteran filed an initial claim for VA 
benefits for service connection for epilepsy, scoliosis, and 
head shoulder and back injuries, all as a result of the May 
1986 accident.  

The record contains records of psychiatric hospitalization in 
May 1996 with diagnostic impressions of recurrent major 
depression, rule out personality disorder, not otherwise 
specified, and rule out mental retardation.  The veteran 
reported a history of possible petit mal seizures since the 
late 1980s.  The veteran further reported that she started to 
suffer seizures at age 23 (five years after the 1986 
accident), but had suffered from migraine headaches since age 
18.  

By letter dated in June 1996, N.V., M.D. indicated that the 
veteran had been in his care for post head trauma, seizure 
disorder, and migraines.  Dr. N.V. noted continued treatment 
for a seizure disorder due to brain trauma and migraine-like 
headaches in November 1996.  

A VA general medical examination was conducted in October 
1996.  The veteran provided a history of diagnosis of 
temporal lobe epilepsy a few years previous, secondary to a 
head injury during service.  She reported migraine headaches 
four-to-six times per month, which lasted from 24 hours to 
three-to-four days.  The examiner indicated diagnoses of, 
inter alia, seizure disorder, secondary to head trauma, and 
migraines.  

A VA examination for disease/injuries to the spinal cord was 
also conducted in October 1996.  The examiner noted that the 
veteran was injured in a May 1986 bicycle accident and 
indicated review of the hospitalization report.  The veteran 
stated that since that time she has migraine headaches three-
to-four times per month.  The veteran had her first seizure 
in 1990 and the most recent a few weeks prior to examination.  
The veteran's cranial nerve, motor, sensation, coordination, 
and gait examination were all essentially unremarkable.  The 
examiner indicated an impression of seizure disorder and 
headaches.  The examiner noted that the veteran's first 
seizure occurred after her head injury and her headaches 
began after her head injury.  Based on the clinical history 
obtained, the examiner indicated that post-traumatic head 
injury syndrome and post-traumatic seizure disorder was 
consistent with the records reviewed.  

In her notice of disagreement, received in November 1996, the 
veteran stated that her seizures and migraine disorder were a 
result of the lack of rehabilitation following her head 
injury prior to active duty.  In her VA Form 9, substantive 
appeal, received in January 1997, the veteran stated that her 
recruiter lied to her, by informing her that she could not 
delay her enlistment date due to her injuries.  

At a hearing before an RO hearing officer in July 1997, the 
veteran testified that she was only given three weeks to 
recover from her May 1986 injury and was not allowed to delay 
her entry into active duty.  Transcript, pp. 2-3 (July 1997).  
She reported that, prior to basic training, she complained of 
severe headaches to Dr. S.  Transcript, p. 4 (July 1997).  
She stated that during service she was unable to perform her 
duties due to her head and back injury.  Transcript, p. 3 
(July 1997).  The veteran testified that she complained of 
headaches during service "a lot."  She stated that she had 
headaches for six weeks following the head injury and 
had requested delayed active duty, but was denied.  
Transcript, p. 5 (July 1997).  The veteran indicated that she 
began to have seizures due to the earlier head injury in 
1991.  Transcript, pp. 3-4 (July 1997).  The veteran was 
prescribed medication for seizures in 1993 and continued to 
take medication for that condition.  Transcript, p. 4 (July 
1997).  She indicated that she had difficulty concentrating 
on anything since the head injury, and also stuttered and had 
a difficult time controlling her movements.  Transcript, pp. 
11, 12 (July 1997).  The veteran testified that, although her 
injury occurred prior to service, because she was not allowed 
to recover, her condition worsened.  Transcript, p. 7 (July 
1997).  

In an undated letter, the veteran's mother stated that the 
veteran suffered a collarbone fracture, severe head injury 
with a concussion, and migraine headaches as a result of a 
bicycle accident in May 1986.  She stated that the veteran 
had continued to suffer from these injures for twelve years.  
The veteran's mother indicated that the veteran had requested 
an extension for entrance into the Army, but was denied.  The 
veteran's mother stated that the veteran's condition got 
worse during her enlistment, as prior to that she did not 
have emotional problems.  

At a hearing before the undersigned in March 1999, the 
veteran testified that she was denied an extension for 
entrance into active duty in June 1986, following her bicycle 
accident in May 1986.  Transcript, p. 2 (March 1999).  She 
stated that she had not fully recovered prior to active duty 
and continued to have frequent headaches.  Transcript, p. 4 
(March 1999).  She indicated that she complained of headaches 
and back pain during basic training, and began to have 
seizures in the late 1980s or early 1990s.  Transcript, p. 3 
(March 1999).  The veteran testified that during service her 
neurological problems got worse due to fatigue.  
Transcript, p. 6 (March 1999).  The veteran reported that the 
last doctor she saw had diagnosed a severe migraine disorder, 
which caused her to pass out.  The veteran's spouse indicated 
that her most recent seizure was "a few years ago."  
Transcript, p. 5 (March 1999).  The veteran stated that she 
had migraines more than three times per week.  Transcript, p. 
7 (March 1999).  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  The United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") 
has held that the presumption of aggravation applies where 
there is a worsening of the disability regardless of whether 
the degree of worsening was enough to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  

The Court has also held that the presumption of aggravation 
created by 38 C.F.R. § 3.306 applies only if the pre-service 
disability underwent an increase in severity during service.  
Falzone v. Brown, 8 Vet. App. 398, 402 (1995), Hunt, 1 Vet. 
App. at 296.  The determination whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

The threshold question to be answered in the veteran's appeal 
is whether she has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of her 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The issue of whether the veteran's current condition is 
related to her period of military service involves a medical 
diagnosis or opinion as to medical causation; thus competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The record does not reflect that the 
veteran or her mother have a medical degree or qualified 
medical experience.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, although they are competent to testify as 
to observable symptoms, such as pain, they are not competent 
to provide evidence or opinion that the observable symptoms 
are the result of failure to properly recover from an earlier 
injury.  See Savage v. Gober, 10 Vet. App. 489, 497 (1997).

In the instant case, the veteran has submitted evidence of a 
present disability.  The VA examiners in October 1996 
indicated diagnoses of seizure disorder and headaches.  Dr. 
N.V. indicated that he had been treating the veteran for post 
head trauma, seizure disorder, and migraines.  

However, the record contains no competent medical evidence of 
inservice occurrence or aggravation of the veteran's 
conditions.  The veteran suffered head injuries in 1974, May 
1986, and March 1988 both prior to and after her entry onto 
active duty.  The veteran's service medical records contain 
no diagnoses or opinions of any residuals of the veteran's 
head injuries, including seizures or migraine headaches.  In 
August 1995 Dr. J.F. indicated a history of seizure disorder 
since the veteran's head trauma in 1986, but was unsure, at 
that time, whether the veteran had a seizure disorder.  The 
Board is not bound to accept the veteran's uncorroborated 
testimony as to medical incurrence or causation, nor to 
accept the opinions of physicians based on the veteran's 
recitation of medical history.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  As there is no medical evidence of record 
to support the reported history, the opinion based upon it 
has no probative value.  See Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The veteran indicates that she complained of headaches during 
service, but the service medical records contain only two 
complaints of such, once in connection with other symptoms 
attributable to probable bacterial pharyngitis, and once in 
connection with an eye examination.  The service medical 
records contain no record of further complaints of or 
treatment for headaches.  The veteran indicated further that 
she was discharged from the military due to her inability to 
perform her duties due to her headaches.  There is no 
indication in the service medical records that the veteran 
complained of headaches more than twice during the eleven 
months she was on active duty, or that her discharge was 
precipitated by these headaches.  

The veteran testified that her seizures did not begin until 
the late 1980s or early 1990s.  Transcript, p. 3 (March 
1999).  At VA examination in October 1996, the veteran 
indicated that she had her first seizure in 1990, three years 
after discharge from service.  There is no competent evidence 
of record that the veteran's residuals of a head injury, 
including seizures or migraine headaches underwent any 
increase in severity during service.  In fact, the veteran 
was never diagnosed with migraine headaches during service, 
and the veteran's seizures were not diagnosed until several 
years after discharge.  

In addition, the record contains no competent evidence of a 
nexus between the veteran's active duty service and her 
current seizure disorder and migraine headaches.  The VA 
examiners in October 1996 attributed the veteran's seizure 
disorder and headaches to her May 1986 head injury, with no 
mention of any aggravation, which allegedly occurred during 
service.  Dr. N.V. indicated that he was treating the veteran 
for seizure disorder due to brain trauma, with no mention of 
any aggravation due to the veteran's military service.  

The veteran argues that she was not allowed to properly 
recover from her May 1986 injury and her active duty 
aggravated those injuries.  The Board notes that, although 
the veteran claims she was only allowed three weeks to 
recover, the veteran did not begin active duty until July 24, 
1986, almost two months after her May 28, 1986 accident.  In 
June 1986, Dr. W.J.K. indicated that the veteran had not 
fully healed and was unable to enter active duty.  However, 
in July 1986, Dr. W.J.K. found the veteran able to engage in 
normal military training activities.  Without evidence of 
inservice occurrence or aggravation and competent medical 
evidence of a nexus between the veteran's military service 
and her current medical conditions, the veteran's claim 
cannot be well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for residuals of a head 
injury, a seizure disorder, and migraine headaches is denied.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

